On Petition for Rehearing.

Chief Justice Campbell
delivered the opinion of the court.'
In the oral argument in support of their petition for rehearing, counsel for appellants confined himself to three general propositions, and to these will our discussion be mainly devoted.
1. That the locators of the Eulalia lode might have availed themselves of a previous discovery within' the limits of that location, and might have adopted the same as their own and based their location upon it without making a valid discovery for themselves, there can be no doubt under the authorities cited in the foregoing opinion. Appellants’ argument as to this point may be dismissed with the single observation, which, in fact, has already been made, that they did not do so. The record clearly shows that they have not brought their case within the principle contended for, since in their offer of proof they expressly rely upon mere knowledge of a former discovery and make no pretense of having adopted it as their own. It is apparent that appellants, while right in their statement of the law, are wrong in supposing that the facts of this case call for the application of any such principle.
2. Appellants again call to our attention their assignments of error directed against the rulings of the trial court refusing their offer of proof of a discovery within the limits of the Eulalia made through the. underground workings of the Little' Yinnie claim. In the original opinion no special reference was made to this position, because the radical defects in appel*48lants ’ proof, as shown by- their offer and by the record, did not seem to us to call for an application of the rules of law invoked. Further investigation, 'particularly in the light of the oral arguments on this rehearing, clearly demonstrates the fallacy of this claim. As we have already determined, appellants’ location of the Eulalia has no standing at all, if based upon a former discovery made in 1879, or upon the one alleged to be made in May, 1893, at the time they went upon the ground and made their location, and which is admitted to be in the wash which covers the side of the mountain. ■ At the trial, though no such claim is made in the complaint, there was an attempt to show a valid discovery made from the adjoining Little Yinnie lode. When the trial court ruled that, a valid discovery could not be made from an opening on another claim or government land, it was error, but in view of the facts on which appellants themselves admit their present contention is founded, such ruling was not prejudicial for the reasons which we now state. If it be granted that such a discovery was made, appellants wholly failed to follow it up by doing the other essential things which we said in Brewster v. Shoemaker, 28 Colo. 176, should be done in order to perfect an underground discovery.
This underground discovery is said to have been made between the months of September and December, 1894. If so, we fail to see how it can avail the appellants, for earlier in the year of 1894 the appellee, as the jury must have found, and as the evidence abundantly shows, made a valid discovery in the old Pocket Liner shaft within the present boundaries of the Golden Rod location. This discovery, as well as the location based upon it, is prior to that of appellants, whether or not the law requires in such circumstances an amended, or additional, location certificate to be filed. If the law does not require such filing, appel*49lee’s location of the Golden Eod is superior to the Eulalia, for the former is first in point of time; but if such location certificate must be filed, still appellee must prevail, for appellants have never filed such certificate at all, and appellee, in March, 1895, filed its amended location certificate in which it bases its location upon the discovery made in the Pocket Liner shaft. It therefore conclusively follows, according to the facts as appellants themselves on the oral argument admit them to be, that there was no prejudicial error on the part of the trial court in rejecting appellants’ offer of proof of a subsequent underground discovery, since, if it was made, it was not until after appellee had made a valid discovery, and perfected its location, of the Golden Eod.
3. Section 188a Mills’ Ann. Code, declares that in a suit like the one at bar it shall be the duty of the court at the trial, upon application of either party, to send the jury impaneled in the case in a body to view and inspect the premises. At the trial below, the plaintiffs made such application. Whether they complied with other provisions of the same statute as to advancing the expenses which a compliance with the request involves, we do not pause to inquire; for' the assignment attacking the ruling denying the request may be disposed of on more satisfactory grounds. In Connolly v. Hughes, 18 Colo. App. 372 (71 Pac. Rep. 681), our court of appeals, assuming that the provision of the statute was mandatory, held that it did not apply to a case, such as was then before the court, where the party making the request had not introduced any evidence to establish his case. We think that ruling was right, and the principle applies to this case. Although the plaintiffs here did introduce evidence to establish the validity of their title, they wholly failed to make out a case for submission to the jury.
*50We may fitly observe that appellants, in insisting npon their right to have the jury inspect the Pocket Liner shaft for the purpose of enabling it to discover whether or not a vein of mineral was disclosed therein, are so inconsistent with another, though not the sole, claim made by them, namely, that the validity of their own location depends upon a former discovery made in the same shaft in 1879, that their supposed grievance at this ruling of the court does not impress us as meritorious: It would seem to be altogether useless to send the jury to inspect the premises for the purpose of enabling them to determine whether or not a vein is disclosed in the Pocket Liner shaft, when the parties making’ such request, as to one branch of their case, rested the validity of their own location upon its existence.
4. In the oral argument counsel for appellants conceded that, if it was not necessary for appellee to post a new notice at the point of the second and valid discovery of the Golden Rod vein in the Pocket Liner shaft made early in 1894, which the amended location certificate of the appellee recited, the Golden Rod location is superior to the Eulalia. In the case of the Treasury Tunnel M. & R. Co. v. Boss, ante 27, decided at this term, we have substantially held that such posting was not necessary under such facts as exist here.
5. We desire further to say that the statement in appellants’ petition that we have not applied the same principles of law to the location of these two claims, in so far as they are based upon the discovery of mineral in the Pocket Liner shaft, is incorrect. The facts attending the two locations are not the same, as we have already said; hence, the rule applicable to the one case is not the same that governs the other. The locators of neither lode posted at the point of discovery in the Pocket Liner shaft a loca*51tion stake or notice, but tbe location of tbe Golden Rod, resting npon tbe discovery in tbe Pocket Liner •shaft, is not only earlier in point of time, bnt its locators filed, and bad recorded, an amended location certificate basing tbe location upon sucb discovery; while tbe locators of tbe Eulalia have never filed but one location certificate, and therein tbe statement is that tbe location is based upon a discovery which appellants now admit is invalid because it is in tbe wash on tbe mountain side.
Tbe petition for rehearing is denied, and tbe for-' mer opinion adhered to.

Rehearing denied.